Citation Nr: 0933529	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-10 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for lung cancer, including 
due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
November 1963 to November 1965.

This appeal to the Board of Veteran's Affairs (Board) is from 
a July 2006 rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.


REMAND

The Veteran contends that his lung cancer is due to exposure 
to Agent Orange during the Vietnam War.  Before addressing 
the merits of his claim, however, the Board finds that 
additional development of the evidence is required.  

Service connection may be granted if it is shown the Veteran 
has disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 
C.F.R. §§ 3.303, 3.306.

Malignant (i.e., cancerous) tumors will be presumed to have 
been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.



To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era also will be presumed to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  This presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The following diseases are associated with herbicide exposure 
for purposes of this presumption:  chloracne or other 
acneform disease consistent with chloracne, type 2 diabetes 
(also known as type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).



However, even if a Veteran is found not entitled to a 
regulatory presumption of service connection, the claim still 
must be reviewed to determine whether service connection may 
be established on a direct basis.  Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994).  See, too, McCartt v. West, 12 Vet. 
App. 164, 167 (1999) (indicating the principles set forth in 
Combee, which instead concerned exposure to radiation, are 
equally applicable in cases involving Agent Orange exposure 
to establish direct causation).

Here, the Veteran's service personnel records (SPRs), 
including his DD Form 214, do not show he was stationed in 
the Republic of Vietnam during the Vietnam era.  Instead, his 
SPRs indicate he was stationed in Thailand.  He claims, 
however, that he stopped over in Saigon [Vietnam] several 
times while on transport to and from Thailand.  Nevertheless, 
while lung cancer is on the list of diseases presumptively 
associated with exposure to herbicides, his SPRs simply do 
not support the notion that he served in Vietnam or ever set 
foot on the landmass of Vietnam or inland waterways during 
the Vietnam era.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525); 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

That said, the evidence does suggests the Veteran was in 
Thailand at a time when the military used Agent Orange 
outside of Vietnam.  The Department of Defense has indicated 
to VA's Chief Officer for Public Health and Environmental 
Hazards that there was some limited spraying of the herbicide 
Agent Orange in Thailand during 1964 and 1965 - keeping in 
mind the Veteran served on active duty in the military from 
November 1963 to November 1965, so was possibly in Thailand 
during that limited spraying.  The determinative issue, 
therefore, is his specific location in Thailand in relation 
to the time Agent Orange was used there and when exactly that 
occurred, which is not readily discernible from his SPRs.  
So further development of his claim is required.



A VA compensation examination is also needed for a medical 
nexus opinion as to whether the Veteran's lung cancer is the 
result of exposure to Agent Orange, if it is determined that 
he was indeed exposed to this toxicant while in Thailand 
(as opposed to in Vietnam).  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

This medical opinion is especially needed because there are 
indications in the Veteran's treatment records that he is a 
habitual smoker, and indeed has been for many years dating 
back to his military service.  Precedent opinions of VA's 
General Counsel have discussed the cause-and-effect 
relationship between chronic smoking and the eventual 
development of respiratory disorders such as lung cancer.  
See VAOPGCPREC 2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 
(May 13, 1997).  And for a claim, as here, filed on or after 
June 9, 1998, there is an express prohibition against service 
connection for any disability resulting from injury or 
disease attributable to the use of tobacco-based products.  
38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Attempt to verify, through official channels, 
including the National Personnel Records Center 
(NPRC), the Veteran's specific location or 
locations of service while in Thailand.

With the benefit of this information, determine the 
likelihood that the Veteran was exposed to Agent 
Orange in Thailand during the limited spraying that 
occurred there during 1964 and 1965, 
as the Department of Defense has confirmed to VA's 
Chief Officer for Public Health and Environmental 
Hazards.



2.  If it is determined the Veteran was exposed to 
Agent Orange in Thailand (as opposed to in 
Vietnam), schedule him for a VA compensation 
examination to determine the nature and etiology of 
his lung cancer.  He is hereby advised that failure 
to report for this scheduled VA examination, 
without good cause, may have adverse consequences 
on his claim.  The examination should include any 
diagnostic testing or evaluation deemed necessary.  
The claims file, including a complete copy of this 
remand, must be made available for review of his 
pertinent medical and other history.  

Based on physical examination and a comprehensive 
review of the claims file, the examiner is asked to 
determine whether it is at least as likely as not 
(50 percent or greater probability) that the 
Veteran's lung cancer is due to exposure to Agent 
Orange or other herbicides during his military 
service - and, in particular, while in Thailand 
(as opposed to in Vietnam).  The examiner should 
also consider whether, instead, it is more likely 
the lung cancer is due to other unrelated factors 
such as the Veteran's habitual smoking for at least 
40 years.

The term "at least as likely as not" does not mean 
merely within the realm of medical possibility, 
rather that the weight of medical evidence both for 
and against a conclusion such as causation is so 
evenly divided that it is as medically sound to 
find in favor of that conclusion as it is to find 
against it.  

The examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable, based on 
the findings on examination and information 
obtained from review of the record.



3.  Then readjudicate the claim in light of the 
additional evidence.  If the claim is not granted 
to the Veteran's satisfaction, send him a 
supplemental statement of the case (SSOC) and give 
him an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




